DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 06/02/2021.
Claims 1 – 20 are currently pending.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 11, 16, a method, system for data quality delta analysis including the teaching of “providing a set of data quality rules for the dataset; defining at least one delta rule of the set of data quality rules as relevant for delta analysis of at least part of the dataset, the delta rule being a delta analysis quality rule; tracking data changes on the dataset; in response to determining that a number of modified records of the at least part of the dataset is higher than a predefined insert modification threshold, determining a data quality score for said modified records using the delta rule”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Nelke (U.S. 2013/0006931) discloses a method system for data quality monitoring but does not disclose “in response to determining that a number of modified records of the at least part of the dataset is higher than a predefined insert modification threshold”.
Nath (U.S. 2018/0173733 A1) discloses a method system for providing data quality management based on threshold, but does not disclose the threshold is a “predefined insert modification threshold”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161